DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/11/2020 have been fully considered but they are moot in view of a new ground of rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jelley et al. (US 2009/0002475 A1 – hereinafter Jelley), Shukla et al. (US 2018/0069996 A1 – hereinafter Shukla), and Chen (US 2004/0125106 A1 – hereinafter Chen).
	Regarding claim 1, Jelley discloses an image collection device for light splitting and fusion, comprising a processor and a memory, and further comprising: a light splitter (Fig. 2B; [0022] – the image detection unit 210 with an infrared filter serves as a light splitter since the incident light is split into visible component going to the second image sensor and a non-visible component going to the first image sensor), a visible spectrum imaging module (Fig. 2B – second image sensor 251), a (Fig. 2B – first image sensor 256), wherein the light splitter is configured to split incident light into a visible light and a non-visible light (Fig. 2B; [0022] – the image detection unit 210 with an infrared filter serves as a light splitter since the incident light is split into visible component going to the second image sensor and a non-visible component going to the first image sensor); the visible spectrum imaging module is configured to perform photosensitive imaging according to the visible light split by the light splitter to form a visible light image (Fig. 2B; [0022] – the second image sensor performs photosensitive imaging according to the visible light to generate an visible image); the non-visible spectrum imaging module is configured to perform photosensitive imaging according to the non-visible light split by the light splitter to form a first non-visible light image (Fig. 2B; [0022] – the first image sensor performs photosensitive imaging according to the non-visible light to generate a non-visible image); the processor (Fig. 2B – elements 220, 231, and 232 collectively corresponds to the processor) is configured to perform following steps: performing position registration on the visible light image and the first non-visible light image to obtain a target visible light image and a second non-visible light image (Fig. 2B; [0025]-[0027] – aligning the visible light image and the non-visible light image to generate a target visible light image, e.g. the chrominance image, and a second non-visible light image, e.g. the aligned near infrared image); performing brightness adjustment on the second non-visible light image to obtain a target non-visible light image (Fig. 2B; [0031]-[0032] – performing the luminance of the aligned near infrared image are weight averaged to generate a target non-visible light image, e.g. the weight-averaged luminance image); (Fig. 2B – performing image fusion by element 233).
	However, Jelly does not disclose “performing color space conversion on the target visible light image to obtain a brightness component of the target visible light image: determining whether there is a difference between the brightness component of the target visible light image and a brightness component of the second non-visible light image, and when it is determined that there is a difference between the brightness component of the target visible light image and the brightness component of the second non-visible light image, calculating the difference between the brightness component of the target visible light image and the brightness component of the second non-visible light image, and performing brightness adjustment on the second non-visible light image based on the difference to obtain a target non-visible light image.” 
	Shukla discloses performing color space conversion on the target visible light image to obtain a brightness component of the target visible light image: when there is a difference between the brightness component of the target visible light image and the brightness component of the second non-visible light image ([0085]-[0088]; [0099]; [0102]-[0103]; [0121]), performing brightness adjustment on the second non-visible light image based on the difference to obtain a target non-visible light image (Fig. 7; [0123]-[0126]; [0128]; [0142]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Shukla into the device taught by Jelly to make the detail layers of the visible image and the NIR image comparable, providing a better fusion result.

	Chen discloses an adjustment is performed by determining whether there is a difference between a brightness component of a first image and a brightness component of a second image, and when it is determined that there is a difference between the two brightness components of the two images, calculating the difference between the components of the images ([0032]); and performing the adjustment on a second image based on the difference ([0032]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chen into the brightness adjustment on the non-visible light image taught by Jelley and Shukla to because it is straightforward and simple to implement.
	Regarding claim 5, Shukla also discloses performing image fusion on the target visible light image and the target non-visible light image to obtain a fused image comprises performing frequency division fusion on the target visible light image and the target non-visible light image to obtain a fused image ([0102]).
	Regarding claim 6, Shukla also discloses performing image fusion on the target visible light image and the target non-visible light image to obtain a fused image ([0102]).
	Regarding claim 7, Shukla also discloses performing frequency division fusion on the target visible light image and the target non-visible light image to obtain a fused image comprises: performing color space conversion on the target visible light image to obtain a brightness component and a color component of the target visible light image (Fig. 3A; [0085] – obtaining luminance channel and chrominance channel); performing low-pass filtering on the brightness component to obtain low frequency information of the target visible light image ([0054]; [0126]); performing high-pass filtering on the target non-visible light image to obtain high frequency information of the target non-visible light image ([0054]); performing weighting processing on the low frequency information and the high frequency information according to a corresponding second type of weight value to obtain a brightness component corresponding to a fused image to be formed ([0102]); combining the brightness component corresponding to the fused image to be formed and the color component of the target visible light image to obtain the fused image ([0102]).
	Regarding claim 11, Jelly also discloses the image collection device further comprises an light illumination module; wherein the light illumination module is configured to perform infrared illumination on the non-visible spectrum imaging module (Fig. 2A; [0017]-[0018]).
	Regarding claim 14, Jelly discloses an electronic device (Fig. 1; Figs. 2A-2B – a camera), comprising a housing (Fig. 1; Figs. 2A-2B – a housing of the camera), a processor, a memory, a circuit board (Fig. 1; Figs. 2A-2B – a processor and a memory and a circuit board to implement the circuit 110 of the camera), a power supply circuit (Fig. 1; Figs. 2A-2B – a power supply circuit to supply power to the whole circuit of the camera so that it can operate to illuminate objects, capture images, and process the images), a light splitter, a visible spectrum imaging module, and a non-visible spectrum imaging module, wherein the circuit board and the light splitter are disposed within a space enclosed by the housing, the processor, the memory, the visible spectrum imaging module and the non-visible spectrum imaging module are disposed on the circuit board (Fig. 1; Figs. 2A-2B); the power supply circuit is configured to supply power to each circuit or component (Fig. 1; Figs. 2A-2B – a power supply circuit to supply power to the whole circuit of the camera so that it can operate to illuminate objects, capture images, and process the images); the light splitter is configured to split incident light into a visible light and a non-visible light (Fig. 2B; [0022] – the image detection unit 210 with an infrared filter serves as a light splitter since the incident light is split into visible component going to the second image sensor and a non-visible component going to the first image sensor); the visible spectrum imaging module is configured to perform photosensitive imaging according to the visible light split by the light splitter to form a first visible light image (Fig. 2B; [0022] – the second image sensor performs photosensitive imaging according to the visible light to generate an visible image); the non-visible spectrum imaging module is configured to perform photosensitive imaging according to the non-visible light split by the light splitter to form a first non-visible light image (Fig. 2B; [0022] – the first image sensor performs photosensitive imaging according to the non-visible light to generate a non-visible image); the memory is configured to (Fig. 1; Figs. 2A-2B – the memory of the camera); the processor performs the following steps by running executable program codes stored in the memory (Fig. 1; Figs. 2A-2B – the processor of the camera): performing position registration on the first visible light image and the first non-visible light image to obtain a target visible light image and a second non-visible light image (Fig. 2B; [0025]-[0027] – aligning the visible light image and the non-visible light image to generate a target visible light image, e.g. the chrominance image, and a second non-visible light image, e.g. the aligned near infrared image); performing brightness adjustment on the second non-visible light image to obtain a target non-visible light image (Fig. 2B; [0031]-[0032] – performing the luminance of the aligned near infrared image are weight averaged to generate a target non-visible light image, e.g. the weight-averaged luminance image); performing image fusion on the target visible light image and the target non-visible light image to obtain a fused image (Fig. 2B – performing image fusion by element 233). 
However, Jelly does not disclose  “performing color space conversion on the target visible light image to obtain a brightness component of the target visible light image: determining whether there is a difference between the brightness component of the target visible light image and a brightness component of the second non-visible light image, and when it is determined that there is a difference between the brightness component of the target visible light image and the brightness component of the second non-visible light image, calculating the difference between the brightness component of the target visible light image and the brightness component of the second non-visible 
	Shukla discloses performing color space conversion on the target visible light image to obtain a brightness component of the target visible light image: when there is a difference between the brightness component of the target visible light image and the brightness component of the second non-visible light image ([0085]-[0088]; [0099]; [0102]-[0103]; [0121]), performing brightness adjustment on the second non-visible light image based on the difference to obtain a target non-visible light image (Fig. 7; [0123]-[0126]; [0128]; [0142]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Shukla into the device taught by Jelly to make the detail layers of the visible image and the NIR image comparable, providing a better fusion result.
	Jelly and Shukla do not disclose the adjustment is performed by determining whether there is a difference between the brightness component of the target visible light image and a brightness component of the second non-visible light image, and when it is determined that there is a difference between the brightness component of the target visible light image and the brightness component of the second non-visible light image, calculating the difference between the brightness component of the target visible light image and the brightness component of the second non-visible light image.
	Chen discloses an adjustment is performed by determining whether there is a difference between a brightness component of a first image and a brightness component of a second image, and when it is determined that there is a difference between the two brightness components of the two images, calculating the difference between the components of the images ([0032]); and performing the adjustment on a second image based on the difference ([0032]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chen into the brightness adjustment on the non-visible light image taught by Jelley and Shukla to because it is straightforward and simple to implement.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jelly, Shukla, and Chen as applied to claims 1, 5-7, 11, and 14 above, and further in view of Tateno (US 2015/0269735 A1 – hereinafter Tateno).
	Regarding claim 3, see the teachings of Jelly, Shukla, and Chen as discussed in claim 1 above, in which Shukla also discloses performing brightness adjustment on the second non-visible light image based on the difference to obtain the target non-visible light image comprises: calculating a first mean value and a first variance of the brightness component, and a second mean value and a second variance of a brightness component of the second non-visible light image, respectively ([0085]-[0088] – mean values and range values); performing global mapping processing on the brightness component of the second non-visible light image based on the first mean value, the first variance, the second mean value, and the second variance ([0085]-[0088]); obtaining a first texture image corresponding to the target visible light image and a second texture image corresponding to the second non-visible light image ([0099]; [0102]-[0103]); performing brightness adjustment on the second non-visible light image to determine the target non-visible light image by using a brightness ([0099]-[0103]).
	However, Jelly, Shukla, and Chen do not disclose obtaining the first texture image and the second texture image by convolving the target visible light image and the second non-visible light image respectively by using a preset sobel edge detection operator.
	Tateno discloses convolving an image by using a preset sobel edge detection operator to obtain a texture image corresponding to the image ([0099]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a sobel edge detection operator taught by Tateno into the device taught by Jelly, Shukla, and Chen to enhance performance of the operation.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jelly, Shukla, and Chen as applied to claims 1, 5-7, 11, and 14 above, and further in view of Kravitz et al. (US 2011/0200319 A1 – hereinafter Kravitz).
	Regarding claim 10, see the teachings of Jelly, Shukla, and Chen as discussed in claim 1 above. However, Jelly, Shukla, and Chen do not explicitly disclose the visible spectrum imaging module is placed at 90° with respect to the non-visible spectrum imaging module, and a reflective surface of the light splitter is at 45° with respect to the incident light (Fig. 1).
	One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kravitz into the device taught by .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jelly, Shukla, and Chen as applied to claims 1, 5-7, 11, and 14 above, and further in view of Meir et al. (US 2015/0341619 A1 – hereinafter Meir).
	Regarding claim 12, see the teachings of Jelly, Shukla, and Chen as discussed in claim 11 above, in which Jelly also discloses the non-visible spectrum imaging module is further configured to send an illumination signal to the light illumination module ([0017]-[0018]); the light illumination module is specifically configured to perform infrared illumination on the non-visible spectrum imaging module after receiving the illumination signal ([0017]-[0018]).
	However, Jelly, Shukla, and Chen do not disclose the non-visible spectrum imaging module is configured to send an illumination signal to the light illumination module when detecting that the first non-visible light image formed itself meets a predetermined illumination condition.
	Meir discloses a non-visible spectrum imaging module is configured to send an illumination signal to the light illumination module when detecting that a first non-visible light image formed itself meets a predetermined illumination condition ([0034]).
	One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the illumination condition taught by Meir into the non-visible image in the device taught by Jelly, Shukla, and Chen to guarantee a good quality of the image.
([0034] – at least the condition is “a signal to noise ratio of the first non-visible light image being lower than a predetermined threshold”).
Allowable Subject Matter
Claims 4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484